DETAILED ACTION
This is responsive to the amendment dated 5/2/22. Claims 1 and 6 - 16 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two partial rods with a latchable and lockable length adjustment mechanism that also has complementary interlocking sections (as in cl. 1) and complementary threaded sections (as in cl. 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections 
Claims 1, 6, and 16 are objected to because of the following informalities: 
In line 3 of each claim, “its complete length” is informal and should be corrected to --a complete length-- or similar. 
Further to claim 1, applicant recites that the at least two partial rods have complementary matched plug in sections and are also provided with a latchable and lockable length adjustment mechanism.  In turning to the drawings, figure 2B illustrates two partial rods (21, 20) with matched plug in sections 22. There is no additional disclosure of a separate length adjustment mechanism. As best understood, the movement of the two partial rods along the matched plug in sections is the structure that allows for length adjustment, and this understanding will govern the following examination.  The latchable and lockable mechanism will be interpreted to be any class of structures that permits and disallows two rods to move relative to one another. 
Further to clam 6:
In line 19, “the holding rod” should read --the at least one holding rod--.
It appears that “the bearing piece” should be --the bearing pieces--. 
Further to claim 16, applicant recites that the at least two partial rods have complementary threaded sections and are also provided with a latchable and lockable length adjustment mechanism.  In turning to the drawings, figure 2C illustrates two partial rods (21, 20) with complementary threads (23). There is no additional disclosure of a separate length adjustment mechanism. As best understood, the rotation of the two partial rods along the threads is the structure that allows for length adjustment, and this understanding will govern the following examination.  The latchable and lockable mechanism will be interpreted to be any class of structures that permits and disallows two rods to move relative to one another. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 and 6 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 16, “simple” in line 7 of each claim is a relative term. a relative term which renders the claim indefinite. The term “simple” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The remaining claims are indefinite insofar as they depend from a rejected base claim. 
Claim Rejections - 35 USC § 103
Claim 1 is rejected, as best understood given the claim interpretation, under 35 U.S.C. 103 as being unpatentable over DE 202017103679 (hereinafter DE ‘679) in view of Eilmus et al. (US 2014/025937 hereinafter Eilmus),  Duboff (US 3,324,613), and KR 200475324 (hereinafter KR ‘324). 
Regarding claim 1, DE ‘679 discloses a sink insert (1) comprising: at least one holding rod (3) for cleaning rags (2), wherein: the at least one holding rod is straight over its complete length (fig. 1) and designed from a hollow profile (note that the holding rod is a telescopic rod and therefore at least part of it is inherently hollow so as to enable such telescoping, see abstract, claim 1 of attached machine translation); the at least one holding rod is composed of at least two partial rods with a round cross section (see fig. 6, rods 3 are round and are inserted in round holes in bearing block 4) which allow length adjustment (abstract) and are provided with complementary interlocking sections which are matched plug in sections (see p. 4, second to last paragraph; note that the sub telescopic rods constitute at least two partial rods matched plug in sections as one of the sub rods must be smaller than the rod which receives it in order to telescopically extend and retract). 
DE 679 does not specify that the complementary interlocking sections allow ‘simple taking apart.’  Attention is turned to Duboff which teaches a similar telescopic rod (22, 20) which have complementary interlocking sections (terminal end of 22, proximal end of 20) that allow ‘simple taking apart’ (note that 20 is sleeved in 22 and there is no widened or enlarged structure which would prevent the removal of 20 from 22). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the partial rods of DE ‘679 with the capability of being ‘simply taken apart’/disassembled for repair, replacement, or compact storage. 
DE ‘679 does not specify that the two partial rods are provided with a latchable and adjustable length adjustment mechanism.  Attention is turned to Eilmus which teaches a similar sink insert having a rod (163) which is telescopically length adjustable and lockable and latchable once adjusted (para. [0038], [0039]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the telescoping rods of DE ‘679 with a lock or latch in order to prevent inadvertent lengthening or shortening of the rods once a desired length has been chosen. 
DE ‘679 does not specify that the rod has flat portions at opposed end seconds thereof.  Attention is turned to KR ‘324 which teaches a similar sink insert (fig. 1) having rods (30) which have flat portions (not explicitly labeled, but apparent in figure 1, opposed ends of rods are flat and fit into bearing pieces (10)). It would have been obvious to the ordinary artisan at the time of effective filing to have provided flat end portions to the rods of DE ‘679 so that they easily fit into the holes of the bearing pieces (4) without any interference. 

    PNG
    media_image1.png
    341
    984
    media_image1.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘679, Eilmus, Duboff, KR ‘324, as applied to claim 1, in view of Morthland (US 1,550,383). 
Regarding claim 11, DE ‘679 but does not show additional holding elements adapted for holding further cleaning utensils and which are attachable to the at least one holding rod.  Attention is turned to Morthland which teaches a holding rod (12, 13) to which additional holding elements (17, 17) are attachable, the additional elements capable of holding further cleaning utensils.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided additional holding elements, such as strainers or trays, for attachment to the at least one holding rod in order to enhance the functionality of the sink insert by providing storage. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘679, Eilmus, Duboff, KR ‘324, as applied to claim 1, in view of Roenne (US 2011/0303626).
Regarding claim 12, DE ‘679 as modified shows all of the instant invention as discussed above, but does not specify that the at least one holding rod is made of at least one of plastics, corrosion-free metal, woof, ceramic, or a combination thereof. Attention is turned to Roenne which teaches a similar holding rod for a sink insert (4F, 4M) made from stainless steel or rust proof plastic (para. [0045]) therefore being made from plastic or corrosion free metal.  It would have been obvious to have formed the holding rod of the device of DE ‘679 from corrosion free metal or plastic since those materials are inexpensive, easily workable, and withstand a wet sink environment. 
Claims 6 - 8 and 13 - 14, as best understood given the claim interpretation above, are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 202044139) in view of Eilmus, Duboff, and KR20170003004 (hereinafter KR ‘004).
Regarding claims 6 and 7, Shi discloses a sink insert (fig. 1) comprising at least one holding rod (1 3) for holding cleaning rags, wherein the at least one holding rod is straight over its complete length (see fig. 1, 2) and designed from a hollow profile (see claim 1, note that 3 telescopes into and out of 1 and therefore 1 must be at least partially hollow in profile); the holding rod is composed of at least two partial rods(1, 3) and are provided with complementary interlocking sections which are matched plug in sections (note that the telescopic engagement of 3 in 1 constitutes a matched plugged in section); wherein a pair of bearing pieces (4) is integrally designed (MPEP 2125, note that they each appear as one piece) has a first support section and a second support section, each configured to be placed on a top of a sink edge and engage and bear against a sink wall at an associated upper region thereof, respectively. 
Shi does not show that the partial rods have a round cross section and the interlocking sections allow for ‘simple taking apart.’  Attention is turned to Duboff which teaches a similar telescopic rod having two round cross section partial rods (22, 20) which have complementary interlocking sections (terminal end of 22, proximal end of 20) that allow ‘simple taking apart’ (note that 20 is sleeved in 22 and there is no widened or enlarged structure which would prevent the removal of 20 from 22). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the partial rods of Shi with the capability of being ‘simply taken apart’/disassembled for repair, replacement, or compact storage. It would have been obvious to make the partial rods round in cross section, since that is a common arrangement for telescopically assembled rods and enables them to be easily slid relative to each other. 
Shi does not specify that the two partial rods are provided with a latchable and adjustable length adjustment mechanism.  Attention is turned to Eilmus which teaches a similar sink insert having a rod (163) which is telescopically length adjustable and lockable and latchable once adjusted (para. [0038], [0039]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the telescoping rods of Shi with a lock or latch in order to prevent inadvertent lengthening or shortening of the rods once a desired length has been chosen. 
Shi does not show that the rod has flat portions at opposed end sections thereof and does not show that each bearing piece has a recess on sides thereof for receiving corresponding end sections of the holding rod such that the sides of the bearing pieces and the holding rod are facing each other during use.  Shi is silent as to the manner of engagement between the bearing pieces and the end sections of the rod. Attention is turned to KR ‘004 which teaches a similar kitchen sink rack (fig. 1) piece (10) and a holding rod (42), each holding rod having flat end portions at opposed ends thereof. The holding rod is attached to the bearing piece via a recess (10a) which is open at the top with respect to a position of use (as per claim 7)(see fig. 1, annotated fig. below).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided an upward facing recess like that taught by KR ‘004 to connect the holding rod of Shi to the bearing pieces, in order to provide a removable connection between the bearing pieces allow for replacement, repair, or cleaning of the holding rod or bearing pieces so that a user does not have to throw away the entire insert. Under the proposed modification, the bearing pieces and end section of the rod face each other during use (see fig. 1 of Shi). It would have been obvious to make the end portions of the rod flat so that they can easily be inserted into the bearing pieces without interference from flared or other noncompatible geometries.

    PNG
    media_image2.png
    266
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    419
    436
    media_image3.png
    Greyscale


Regarding claim 8, Shi as modified shows all of the instant invention as discussed above, and further provides that the holding rod (1,3) is made of stainless steel (abstract) which is considered to be a corrosion free metal. 
Regarding claims 13 and 14, Shi as modified shows all of the instant invention as discussed above, and under the proposed modification with KR ‘004, further shows that each opposed end section achieves a clamping effect when received by a corresponding bearing piece recess (opposed ends of 1, 3 of Shi received by recess 10a of KR ‘004), and that the clamping effective is achieved between a diameter of each opposed end section and the corresponding bearing piece recess (KR ‘004, see p. 4, 6th full paragraph). KR ‘004 describes the fit between 42 and 10a as an interference fit which is understood by the ordinary artisan to refer to the diameter of one component being slightly larger than its receiving component, such that when the slightly larger component is received by the receiving component, the two pieces are held together via friction. Thus, the combined device of Shi and KR ‘004 results in a clamping effect (friction) caused by the diameter of each opposed end piece and the corresponding bearing piece recess. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shi, Duboff, Eilmus, and KR ‘004, as applied to claim 6, in view of Huppert (US 4,765,603). 
Regarding claim 9, Shi as modified shows all of the instant invention as discussed above, but does not show that the bearing pieces are provided with a non-slop structure made of rubber elastic material at least on a side facing the sink surface during use. Attention is turned to Huppert which teaches a similar over the sink device having four bearing pieces (31, 32, 33, 34) which engage the sink (col. 2, ln. 14-15) and which have a sink facing side (31a, 32a, 33a, 34a) with a non-slip structure (36, 37, 38, 39) made of natural rubber, which is considered to  be a rubber-elastic material (col. 2, ln. 34-36).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided anti-skid/rubber elastic pieces on the sink facing side of the bearing piece of Shi so as to avoid slipping of the holding rod to prevent damage to the sink or adjacent countertop structures. 
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, Duboff, Eilmus, and KR ‘004, as applied to claim 6, in view of  Roenne. 
Regarding claims 10 and 15, Shi as modified shows all of the instant invention as discussed above, and further provides that the holding rod (1,3) is made of stainless steel and is thus considered to be ‘designed dishwasher-safe,’  but Shi is silent as to the construction of the bearing pieces. Attention is turned to Roenne which teaches that all elements, including the bearing pieces (18) are formed form suitable material such as stainless steel, which is considered to be dishwasher-safe. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the bearing pieces of Shi as modified in a stainless steel, since that material is known to be durable and corrosion resistant for a wet kitchen environment. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Claim 16 is rejected, as best understood given the claim interpretation above, under 35 U.S.C. 103 as being unpatentable over Fowler  (US 670,585) in view of Duboff.
Regarding claim 16, Fowler discloses a sink insert (depending on the size of sink, the apparatus of Fowler is fully capable of being used in such a capacity; see MPEP 2111.02(II)), comprising: at least one holding rod (, D, C, B, A,) for holding (i.e., capable of) cleaning rags, wherein the at least one holding rod is straight over its complete length (fig. 1) and designed from a hollow profile (note that A, B, and D are hollow) and includes a flat portion at opposed end sections thereof (note that the terminal ends of D and A are a flat cut, fig. 1); the at least one holding rod is composed of at least two partial rods (A, B and C, D) which have a round cross section (note curvature illustrated in fig. 2) and are provided with complementary interlocking sections (see threaded engagement between C’ and B’) allowing simple taking apart (note that C1 is capable of being fully unthreaded from B1 as the terminal end of C’ has no area of increased cross section which would prevent such); the complementary interlocking sections are signed as matched threaded sections with an internal threaded (B2) on one of the at least two partial rods (A,B) and an external thread (C1) on a corresponding other of the at least two partial rods (C, D)
Fowler further discloses that the rod is length adjustable via the threads (lines 57-61), but does not disclose that it is ‘latchable and lockable.’ Attention is turned to Duboff which teaches a similar length adjustable rod (fig. 2) having a latchable and lockable length adjustment mechanism (90) which locks on partial rod (22) in place relative to the other partial rod (20) such that a desired length is achieved (col. 4 ln. 45-60).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided an additional collar and set screw in the pole of Fowler to prevent  movement of the partial rods relative to one another after a desired length has been established. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered, but are moot in view of the new grounds of rejection. 
Applicant’s arguments with respect to Shi and KR ‘004 have been considered, but they are not persuasive. Applicant appears to argue that KR ‘004 is not properly combinable with Shi, since KR ‘004 is ‘a voluminous structure’  and has bearing pieces ‘protruding inward from the frame’ which are incapable of being ‘placed on top of a sink edge.’ In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Shi already teaches the bearing pieces which are capable of engaging with a sink edge and wall as claimed. Shi is silent as to the manner of attachment of the rod to the bearing pieces. KR ‘004 teaches a bearing piece which receives a rod within an upwardly facing recess.  The combination contemplates using a similar recess to receive the rods of Shi. None of the other illustrated structures in KR ‘004 form a part of the proposed combination. 
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754